Citation Nr: 0728689	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  95-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve damage of the spine claimed to be 
due to surgery performed at the Dallas VA Medical Center 
(VAMC) in November 1993.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1973 to 
March 1976.

The matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage of the spine claimed to 
be due to surgery performed at the Dallas VAMC in November 
1993.

The Board remanded the matter to the RO in July 2004 for the 
purpose of obtaining additional evidence.  In December 2005, 
the matter was returned to the Board for final appellate 
consideration.

This appeal initially included claims for secondary service 
connection for a psychiatric disorder and increased 
evaluations for hallux valgus of both feet.  The Board 
rendered a final decision on those issues in July 2004.  As 
such, the issues of entitlement to service connection for a 
psychiatric disorder as secondary to service- connected 
bilateral hallux valgus with bunions and increased 
evaluations for hallux valgus of the right foot with bunions 
and hallux valgus of the left foot with bunions are no longer 
on appeal.

In January 2006, the Board denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151.  The veteran appealed 
that Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In June 2007, while his case was pending at 
the Court, the VA's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
remand the Board's January 2006 decision for VCAA compliance 
and for a statement of adequate reasons or bases for the 
Board's determination.  That same month, the Court issued an 
Order granting the motion and remanding the matter to the 
Board.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Remand, VA General Counsel and the 
veteran agreed that VCAA notice requirements were not fully 
complied with in this case.  Therefore, on Remand, fully 
compliant VCAA notice should be provided to the veteran, and 
after affording the veteran a reasonable time to respond, his 
claim on appeal must be readjudicated.  The Court Order 
endorsing that motion is now the "law of the case."  

Accordingly, the case is remanded for the following:

1.  Send the veteran a letter providing 
him with the notice required by the VCAA, 
as specified in 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159, and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Specifically, 
the letter must notify the veteran of: 

(i)  any information and medical or lay 
evidence, not previously provided to VA, 
that is necessary to substantiate the 
claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for nerve 
damage of the spine claimed to be due to 
surgery performed at the Dallas VAMC in 
November 1993, under the law in effect 
prior to October 1, 1997.  See 38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 
(2005);  

(ii)  the information and/or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal;

(iii)  the information and evidence that 
VA will seek to obtain on his behalf; 

(iv) the information and evidence that he 
is expected to provide to VA; and 

(v) request or tell him to provide any 
evidence in his possession that pertains 
to the claim. 

A copy of this notification must be 
associated with the claims folder.

2.  Then, following receipt of any 
additional evidence submitted by the 
appellant and after undertaking any 
additional development deemed appropriate, 
readjudicate the claim on appeal.  If the 
decision remains adverse to the veteran, 
provide him and his representative a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of 
applicable laws and regulations, i.e., 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Allow an appropriate period of 
time for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

